DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 8/16/2022. The amendments filed on 8/16/2022 are entered.
The previous rejection of claim 21 under 35 U.S.C. 112(b) have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, B. et al., (“Design and fabrication of an integrated intravascular ultrasound/photoacoustic scan head”, Proc. Of SPIE. Vol. 7564, 2010) hereinafter Hsieh (see NPL reference attached of office action of 8/08/2019), in view of Ma, T., et al., (“Multi-Frequency Intravascular Ultrasound (IVUS) Imaging,” IEEE Transactions on Ultrasonics, Ferroelectrics and Frequency Control. Vol 62(1), 2015. P. 97-107) hereinafter Ma (see NPL reference attached of office action of 4/19/2021), in view of Sheu, Y., et al., (“Image Reconstruction in Intravascular Photoacoustic Imaging,” IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control. Vol 58(10), 2011. P. 2067-2077) hereinafter Sheu (see NPL reference attached of office action of 4/19/2021), in further view of Wada (U.S. Pub. No. 20140018660) hereinafter Wada. 
Regarding claim 1, primary reference Hsieh teaches:
A catheter-based imaging apparatus (figure 6, page 5, Performance of integrated IVPA/IVUS scan head, paragraph 1, lines 1-2) comprising: 
a catheter having a proximal end and a distal end (figure 6, the catheter has a proximal and distal end; page 5, Performance of integrated IVPA/IVUS scan head, paragraph 1, lines 1-2); 
an optical emitter configured to emit optical excitation signals from a distal portion of the catheter (figure 6, cone-shaped mirror and laser light that induces a photoacoustic signal; page 5, Performance of integrated IVPA/IVUS scan head, paragraph 1, lines 1-7); 
the catheter-based imaging apparatus is configured for: 
(a) transmission of acoustic excitation signals from the distal portion of the catheter with at least an ultrasound transducer (figure 6, ultrasonic transit ring transducer transmits 360 degree ultrasound; page 5, Performance of integrated IVPA/IVUS scan head, paragraph 1); 
(b) detection of a photoacoustic response signal with a transducer, the photoacoustic response signals being from an object of interest at or near to the distal portion of the catheter and excited by the optical excitation signals (page 5, Performance of integrated IVPA/IVUS scan head, paragraph 1, the pulse echoes are detected by the microring transducer at the distal end of the catheter to acquire ultrasound and photoacoustic images of the laser light excitation system as shown in figure 6 with the optical fiber and cone-shaped mirror elements) and 
Primary reference Hsieh fails to teach:
a first transducer and a second transducer, wherein: 
the first transducer has a peak detection sensitivity in a lower frequency range of a first frequency to a second frequency; 
the second transducer has a peak detection sensitivity in a higher frequency range of a third frequency to a fourth frequency, the third frequency being no less than the second frequency, and 
(c) detection of imaging signals with the second transducer, the imaging signals comprising reflections of the acoustic excitation signals from the object of interest
However, the analogous art of Ma of a multi-frequency intravascular ultrasound imaging system with multiple transducers (abstract) teaches:
a first transducer and a second transducer (page 198, II. Method, A. Catheter Design and Fabrication, “the two transducers into the small catheter, the transducer element size and thickness were fixed to be” and “PMN-PT was used in this study to fabricate the 35-MHz and 90-MHz transducer elements for the multi-frequency IVUS catheter.” See further pages 199-101 for further description of the catheter transducers. Figure 1 shows the position of a first and second transducer in various configurations), wherein: 
the first transducer has a peak detection sensitivity in a lower frequency range of a first frequency to a second frequency (page 97, abstract, “conventional IVUS (30-50 MHz) system” is considered to be a first transducer with a peak detection sensitivity in a lower frequency range; page 98, II. Method, A. Catheter Design and Fabrication, through page 101, B. Phantom Preparation and Experimental System Setup; with a transducer with a center frequency of the experimental prototype at 35-MHz with a bandwidth from a first frequency to a second frequency as described in pages 101-103. This is considered to be a peak detection sensitivity as the transducer is tuned for the specific bandwidth characteristics); 
the second transducer has a peak detection sensitivity in a higher frequency range of a third frequency to a fourth frequency, the third frequency being no less than the second frequency (page 97, abstract, “higher frequency IVUS transducer (80-150 MHz)” is considered to be a second  transducer with a peak detection sensitivity in a higher frequency range; page 98, II. Method, A. Catheter Design and Fabrication, through page 101, B. Phantom Preparation and Experimental System Setup; with a transducer with a center frequency of the experimental prototype at 90-MHz or 120 MHz or 150 MHz with a bandwidth from a first frequency to a second frequency as described in pages 101-103. This is considered to be a peak detection sensitivity as the transducer is tuned for the specific bandwidth characteristics), and 
(c) detection of imaging signals with the second transducer, the imaging signals comprising reflections of the acoustic excitation signals from the object of interest (page 97, abstract, “higher frequency IVUS transducer (80-150 MHz)” is considered to be a second  transducer with a peak detection sensitivity in a higher frequency range and Introduction; page 98, II. Method, A. Catheter Design and Fabrication, through page 101, B. Phantom Preparation and Experimental System Setup; the higher frequency transducer “improve artery characterization with a much higher axial resolution” and “the fine resolution in the lumen area of the high-frequency transducer, allowing more comprehensive visualization of the coronary artery”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh to incorporate individual first and second ultrasound reception transducers of different frequency ranges as taught by Ma because the low-frequency transducer with the fine resolution in the lumen area of the high-frequency transducer allows more comprehensive visualization of the coronary artery (page 98, col 1, paragraph 2 to col 2, paragraph 1). Producing the transducers to specific frequencies increases image quality especially for use with the Hsieh imaging apparatus that also aims to image different frequency ranges (see also Hsieh, page 1, Introduction, paragraph 2). 
Primary reference Hsieh as modified in the combined invention with secondary reference Ma, fails to teach to using the transducers of Ma to measure photoacoustic signals. Therefore the combined invention fails to teach to using an IVUS transducer for detection of photoacoustic response signals.  
However, the analogous art of Sheu of an image reconstruction system for intravascular photoacoustic imaging (abstract) teaches:
 (b) detection of photoacoustic response signals with the first transducer, the photoacoustic response signals being from an object of interest at or near to the distal portion of the catheter and excited by the optical excitation signals (page 2074, B. Reconstruction Using a Commercial IVUS Transducer, “the sensor element is a circular disc with a radius of 0.28 mm and a center frequency of 40 MHz” which is a standard commercial IVUS transducer taught by secondary reference Ma. See also 2074-2075, Discussion, for further description of IVPA image reconstruction) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh and Ma to incorporate use of the commercially available transducer for photoacoustic imaging as taught by Sheu because utilizing commercially available IVUS transducers is cheaper and more readily available than producing transducers tailor-made for photoacoustic imaging.  
Primary reference Hsieh further fails to teach:
the first transducer comprises a piezoelectric polymer transducer and the second transducer comprises a piezoelectric ceramic transducer or a piezoelectric composite transducer,
the first transducer and the second transducer are mounted one on top of the other in a stacked configuration.
However, the analogous art of Wada of a combined photoacoustic and acoustic wave detection imaging system (abstract) teaches:
the first transducer comprises a piezoelectric polymer transducer ([0046], the piezoelectric bodies 30 are considered to be the first transducer and are formed of a material such as PVDF which is considered to be a piezoelectric polymer transducer. The applicant’s specification on page 14 lines 4-5 indicate that PVDF is a form of piezoelectric polymer; [0059]; As shown in figure 2, the receiving piezoelectric body 30 is formed on top of the transmitting/receiving piezoelectric body 28) and 
the second transducer comprises a piezoelectric ceramic transducer or a piezoelectric composite transducer ([0040] the ultrasonic wave transmitting/receiving piezoelectric bodies 28 are considered to comprise the second transducer and are made of materials such as PZT. The applicant’s specification on page 14 lines 7-8 indicate that PZT is a piezoelectric ceramic transducer material. [0059]; As shown in figure 2, the transmitting/receiving piezoelectric body 28 is located as a substrate on which the first transducer (receiving piezoelectric body 30) is formed on top of),
the first transducer and the second transducer are mounted one on top of the other in a stacked configuration (figure 2, the transmitting/receiving piezoelectric body 28 is located on the backing material 26, with the receiving piezoelectric body 30 formed on top of the transmitting/receiving piezoelectric body 28; this is considered to be the first and second transducer mounted one on top of the other in a stacked configuration; see also [0035]-[0059] for detailed description of transducer structures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, and Sheu to incorporate the first and second transducer materials positioned one on top of the other in a stacked configuration as taught by Wada because they exhibit piezoelectric properties for transmitting and receiving ultrasonic signals such as high electromechanical bonding coefficients and a high ratio of ultrasonic wave output with respect to applied voltages ([0040]). Furthermore, the stacked configuration provides a compact transducer array in which signals from target tissue can transmit and receive with either transducer without significant differences in signal path.
Regarding claim 7, the combined references of Hsieh, Ma, Sheu, and Wada teach all of the limitations of claim 1. Primary reference Hsieh further teaches:
in which the first and second transducers are mounted on a common substrate in the distal portion of the catheter (figure 6, the micro-ring resonator and the ultrasonic transit ring transducer are both mounted on the common distal portion of the catheter; page 4, 2.2. Polymer microring resonator, paragraph 1 and 2).
Regarding claim 17, primary reference Hsieh teaches:
A method of obtaining intravascular photoacoustic image data (figure 6, page 5, Performance of integrated IVPA/IVUS scan head, paragraph 1, lines 1-2) comprising: 
emitting, from a distal portion of a catheter-mounted optical emitter (figure 6, the catheter has a proximal and distal end; page 5, Performance of integrated IVPA/IVUS scan head, paragraph 1, lines 1-2), an optical excitation signal directed to a target region of an object of interest (figure 6, cone-shaped mirror and laser light that induces a photoacoustic signal; page 5, Performance of integrated IVPA/IVUS scan head, paragraph 1, lines 1-7); 
emitting, from the distal portion of the catheter, by one or more catheter-mounted transducers, an acoustic excitation signal directed to the target region of the object of interest (figure 6, ultrasonic transit ring transducer transmits 360 degree ultrasound; page 5, Performance of integrated IVPA/IVUS scan head, paragraph 1,); 
detecting, by a catheter-mounted transducer having a center frequency, a photoacoustic response signal excited by the acoustic excitation signal and at a lower receive frequency less than or equal to 10 MHz (page 5, Performance of integrated IVPA/IVUS scan head, paragraph 1, the pulse echoes are detected by the microring transducer at the distal end of the catheter to acquire ultrasound and photoacoustic images of the laser light excitation system as shown in figure 6 with the optical fiber and cone-shaped mirror elements; figure 10(c), the range of detected ultrasound signals range from lower than 10 MHz to greater than 35 MHz)
an ultrasound imaging response signal comprising reflections of the acoustic excitation signal from the object of interest and at a higher receive frequency greater than or equal to 35 MHz (page 5, Performance of integrated IVPA/IVUS scan head, paragraph 1, lines 1-9, the pulse echoes are detected by the microring transducer at the distal end of the catheter to acquire ultrasound and photoacoustic images; figure 10(c), the range of detected ultrasound signals range from lower than 10 MHz to greater than 35 MHz); 
using the photoacoustic and ultrasound response signals to determine a chemical composition of the target area of the object of interest and an image of the target area of the object of interest (page 1, introduction, paragraph 1, lines 1-7, lipid accumulation with different characteristics can be determined based on optical absorption; figure 8, exemplary images of the target region; figure 11, the ultrasound image, photoacoustic image, and combined image of the target region; page 9, 2.3. Optical Illumination Performance, paragraph 1, lines 1-5, different kinds of materials based on different optical absorption characteristics can be differentiated).
Primary reference Hsieh fails to teach:
detecting, by a first catheter-mounted transducer having a first center frequency,
detecting, by a second catheter-mounted transducer having a second center frequency higher than the first center frequency,
detecting, by a second catheter-mounted transducer having a second center frequency higher than the first center frequency, an ultrasound imaging response signal comprising reflections of the acoustic excitation signal from the object of interest
However, the analogous art of Ma of a multi-frequency intravascular ultrasound imaging system with multiple transducers (abstract) teaches:
detecting, by a first catheter-mounted transducer having a first center frequency (page 97, abstract, “conventional IVUS (30-50 MHz) system” is considered to be a first transducer with a peak detection sensitivity in a lower frequency range; page 98, II. Method, A. Catheter Design and Fabrication, through page 101, B. Phantom Preparation and Experimental System Setup; with a transducer with a center frequency of the experimental prototype at 35-MHz with a bandwidth from a first frequency to a second frequency as described in pages 101-103. This is considered to be a peak detection sensitivity as the transducer is tuned for the specific bandwidth characteristics),
detecting, by a second catheter-mounted transducer having a second center frequency higher than the first center frequency (page 97, abstract, “higher frequency IVUS transducer (80-150 MHz)” is considered to be a second  transducer with a peak detection sensitivity in a higher frequency range; page 98, II. Method, A. Catheter Design and Fabrication, through page 101, B. Phantom Preparation and Experimental System Setup; with a transducer with a center frequency of the experimental prototype at 90-MHz or 120 MHz or 150 MHz with a bandwidth from a first frequency to a second frequency as described in pages 101-103. This is considered to be a center frequency as the transducer is tuned for the specific bandwidth characteristics),
detecting, by a second catheter-mounted transducer having a second center frequency higher than the first center frequency, an ultrasound imaging response signal comprising reflections of the acoustic excitation signal from the object of interest (page 97, abstract, “higher frequency IVUS transducer (80-150 MHz)” is considered to be a second  transducer with a peak detection sensitivity in a higher frequency range and Introduction; page 98, II. Method, A. Catheter Design and Fabrication, through page 101, B. Phantom Preparation and Experimental System Setup; the higher frequency transducer “improve artery characterization with a much higher axial resolution” and “the fine resolution in the lumen area of the high-frequency transducer, allowing more comprehensive visualization of the coronary artery”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh to incorporate individual first and second ultrasound reception transducers of different frequency ranges as taught by Ma because the low-frequency transducer with the fine resolution in the lumen area of the high-frequency transducer allows more comprehensive visualization of the coronary artery (page 98, col 1, paragraph 2 to col 2, paragraph 1). Producing the transducers to specific frequencies increases image quality especially for use with the Hsieh imaging apparatus that also aims to image different frequency ranges (see also Hsieh, page 1, Introduction, paragraph 2). 
Primary reference Hsieh as modified in the combined invention with secondary reference Ma, fails to teach to using the transducers of Ma to measure photoacoustic signals. Therefore the combined invention fails to teach to using an IVUS transducer for detection of photoacoustic response signals.  
However, the analogous art of Sheu of an image reconstruction system for intravascular photoacoustic imaging (abstract) teaches:
detecting, by a first catheter-mounted transducer having a first center frequency, a photoacoustic response signal excited by the acoustic excitation signal and at a lower receive frequency (page 2074, B. Reconstruction Using a Commercial IVUS Transducer, “the sensor element is a circular disc with a radius of 0.28 mm and a center frequency of 40 MHz” which is a standard commercial IVUS transducer taught by secondary reference Ma. See also 2074-2075, Discussion, for further description of IVPA image reconstruction) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh and Ma to incorporate use of the commercially available transducer for photoacoustic imaging as taught by Sheu because utilizing commercially available IVUS transducers is cheaper and more readily available than producing transducers tailor-made for photoacoustic imaging.  
Primary reference Hsieh further fails to teach:
the first transducer comprises a piezoelectric polymer transducer and the second transducer comprises a piezoelectric ceramic transducer or a piezoelectric composite transducer,
the first transducer and the second transducer are mounted one on top of the other in a stacked configuration.
However, the analogous art of Wada of a combined photoacoustic and acoustic wave detection imaging system (abstract) teaches:
the first transducer comprises a piezoelectric polymer transducer ([0046], the piezoelectric bodies 30 are considered to be the first transducer and are formed of a material such as PVDF which is considered to be a piezoelectric polymer transducer. The applicant’s specification on page 14 lines 4-5 indicate that PVDF is a form of piezoelectric polymer; [0059]; As shown in figure 2, the receiving piezoelectric body 30 is formed on top of the transmitting/receiving piezoelectric body 28) and 
the second transducer comprises a piezoelectric ceramic transducer or a piezoelectric composite transducer ([0040] the ultrasonic wave transmitting/receiving piezoelectric bodies 28 are considered to comprise the second transducer and are made of materials such as PZT. The applicant’s specification on page 14 lines 7-8 indicate that PZT is a piezoelectric ceramic transducer material. [0059]; As shown in figure 2, the transmitting/receiving piezoelectric body 28 is located as a substrate on which the first transducer (receiving piezoelectric body 30) is formed on top of),
the first transducer and the second transducer are mounted one on top of the other in a stacked configuration (figure 2, the transmitting/receiving piezoelectric body 28 is located on the backing material 26, with the receiving piezoelectric body 30 formed on top of the transmitting/receiving piezoelectric body 28; this is considered to be the first and second transducer mounted one on top of the other in a stacked configuration; see also [0035]-[0059] for detailed description of transducer structures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, and Sheu to incorporate the first and second transducer materials positioned one on top of the other in a stacked configuration as taught by Wada because they exhibit piezoelectric properties for transmitted and receiving ultrasonic signals such as high electromechanical bonding coefficients and a high ratio of ultrasonic wave output with respect to applied voltages ([0040]). Furthermore, the stacked configuration provides a compact transducer array in which signals from target tissue can transmit and receive with either transducer without significant differences in signal path.
Regarding claim 18, the combined references of Hsieh, Ma, Sheu, and Wada teach all of the limitations of claim 17. Primary reference Hsieh further teaches:
	Mounting the first and second ultrasound transducers on a common substrate in the distal portion of the catheter (figure 6, the micro-ring resonator and the ultrasonic transit ring transducer are both mounted on the common distal portion of the catheter; page 4, 2.2. Polymer microring resonator, paragraph 1 and 2). 
Regarding claim 19, the combined references of Hsieh, Ma, Sheu and Wada teach all of the limitations of claim 1. Primary reference Hsieh further teaches:
	In which the first and second transducers are mounted on a common substrate in the distal portion of the catheter and (figure 6, the micro-ring resonator and the ultrasonic transit ring transducer are both mounted on the common distal portion of the catheter; page 4, 2.2. Polymer microring resonator, paragraph 1 and 2)
Primary reference Hsieh further fails to teach:
the second transducer forms a substrate on which the first transducer is mounted or vice versa. 
However, the analogous art of Wada of a combined photoacoustic and acoustic wave detection imaging system (abstract) teaches:
the second transducer forms a substrate on which the first transducer is mounted or vice versa (figure 2, the transmitting/receiving piezoelectric body 28 is located on the backing material 26, with the receiving piezoelectric body 30 formed on top of the transmitting/receiving piezoelectric body 28; this is considered to be the second transducer forming a substrate on which the first transducer is mounted; see also [0035]-[0059] for detailed description of transducer structures). 
	Regarding claim 20, the combined references of Hsieh, Ma, Sheu, and Wada teach all of the limitations of claim 1. Primary reference Hsieh further teaches:
Wherein the at least two transducers consist of only two transducers (figure 6, ultrasonic ring transducer and micro-ring transducer are two ultrasound transducers; see pages 5-8).
	Regarding claim 21, the combined references of Hsieh, Ma, Sheu, and Wada teach all of the limitations of claim 1. Primary reference Hsieh further fails to teach:
wherein the one of the first transducer and the second transducer mounted on top of the other of the first transducer and the second transducer is an upper transducer, and the other of the first and the second transducer is a lower transducer; the catheter-based imaging apparatus further comprises one or more adhesive layers, and the upper transducer and the one or more adhesive layers form an acoustic matching structure for the lower transducer
However, the analogous art of Wada of a combined photoacoustic and acoustic wave detection imaging system (abstract) teaches:
wherein the one of the first transducer and the second transducer mounted on top of the other of the first transducer and the second transducer is an upper transducer, and the other of the first and the second transducer is a lower transducer; the catheter-based imaging apparatus further comprises one or more adhesive layers, and the upper transducer and the one or more adhesive layers form an acoustic matching structure for the lower transducer ([0038], the acoustic matching layer 29 is formed between the piezoelectric bodies 28 and 30 as shown in figure 2; [0040]-[0041], describe the piezoelectric bodies which are shown in a mounted on top of the other piezoelectric bodies as shown in figure 2; [0042], describes the acoustic matching layer 29 made of a resin having adhesive properties which is considered to be an adhesive layer that forms an acoustic matching structure for both the first and second transducers of the upper and lower transducer; [0043]; [0044]).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, in view of Ma, in view of Sheu, in further view of Wada as applied to claim 1 above, and further in view of Wang et al. (U.S. Pub. No. 20160310083) hereinafter Wang.
Regarding claim 2, the combined references of Hsieh, Ma, Sheu, and Wada teach all of the limitations of claim 1. Primary reference Hsieh further fails to teach:
wherein the first transducer is configured to be operable at a frequency range which encompasses a lower receive frequency at least as low as 10 MHz 
However, the analogous art of Wang of a photoacoustic tomography system (abstract) teaches:
wherein the first transducer is configured to be operable at a frequency range which encompasses a lower receive frequency at least as low as 10 MHz ([0035], transducer array as a central frequency of 5 MHz which is at least as low as 10 MHz as claimed. Including the bandwidth as disclosed, the lower receive frequency is also at least as low as 10 MHz)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, and Wada to incorporate use of the lower receive frequency at least as low as 10 MHz as taught by Wang because the main frequency component of photoacoustic signals in soft tissue is lower than 5 MHz and the specific frequency range in Wang images this frequency component (see Hsieh, page 1, Introduction, paragraph 2). This provides the user with enhanced imaging capabilities of a greater variety of anatomical structures relevant to clinical diagnostics.
Primary reference Hsieh further fails to teach:
and the second transducer is configured to be operable at a frequency range that encompasses a higher receive frequency at least as high as 35 MHz.
However, the analogous art of Ma of a multi-frequency intravascular ultrasound imaging system with multiple transducers (abstract) teaches:
and the second transducer is configured to be operable at a frequency range that encompasses a higher receive frequency at least as high as 35 MHz (page 97, abstract, “higher frequency IVUS transducer (80-150 MHz)” is considered to be a second  transducer with a peak detection sensitivity in a higher frequency range; page 98, II. Method, A. Catheter Design and Fabrication, through page 101, B. Phantom Preparation and Experimental System Setup; with a transducer with a center frequency of the experimental prototype at 90-MHz or 120 MHz or 150 MHz with a bandwidth from a first frequency to a second frequency as described in pages 101-103. These frequencies are at least as high as 35 MHz)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, Wada and Wang to incorporate the higher receive frequency of at least 35 MHz as taught by Ma because the high-frequency transducer allows more comprehensive visualization of the coronary artery (page 98, col 1, paragraph 2 to col 2, paragraph 1). This provides the user with enhanced imaging capabilities of a greater variety of anatomical structures relevant to clinical diagnostics.
Regarding claim 3, the combined references of Hsieh, Ma, Sheu, and Wada teach all of the limitations of claim 1. Primary reference Hsieh further fails to teach:
wherein the first transducer has a bandwidth of 2 to 20 MHz and
However, the analogous art of Wang of a photoacoustic tomography system (abstract) teaches:
wherein the first transducer has a bandwidth of 2 to 20 MHz ([0035], transducer array as a central frequency of 5 MHz which with the 80% bandwidth is within the claimed range of bandwidth. See MPEP § 2131.03 Anticipation of Ranges for further discussion of anticipation of ranges by prior art)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, and Wada to incorporate the use of the lower receive frequency bandwidth as taught by Wang because the main frequency component of photoacoustic signals in soft tissue is lower than 5 MHz and the specific frequency range in Wang images this frequency component (see Hsieh, page 1, Introduction, paragraph 2). This provides the user with enhanced imaging capabilities of a greater variety of anatomical structures relevant to clinical diagnostics.
Primary reference Hsieh further fails to teach:
the second transducer has a bandwidth of 20 to 60 MHz.
However, the analogous art of Ma of a multi-frequency intravascular ultrasound imaging system with multiple transducers (abstract) teaches:
 the second transducer has a bandwidth of 20 to 60 MHz.( page 97, abstract, “higher frequency IVUS transducer (80-150 MHz)” is considered to be a second  transducer with a peak detection sensitivity in a higher frequency range; page 98, II. Method, A. Catheter Design and Fabrication, through page 101, B. Phantom Preparation and Experimental System Setup; with a transducer with a center frequency of the experimental prototype at 90-MHz or 120 MHz or 150 MHz with a bandwidth from a first frequency to a second frequency as described in pages 101-103. The bandwidth fraction as shown in Table III is within the claimed range. See MPEP § 2131.03 Anticipation of Ranges for further discussion of anticipation of ranges by prior art)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, Wada and Wang to incorporate the second transducer bandwidth within the range of 20 to 60 MHz as taught by Ma because because the high-frequency transducer allows more comprehensive visualization of the coronary artery (page 98, col 1, paragraph 2 to col 2, paragraph 1). This provides the user with enhanced imaging capabilities of a greater variety of anatomical structures relevant to clinical diagnostics.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, in view of Ma, in view of Sheu, in further view of Wada as applied to claim 1 above, and further in view of Wang, in further view of Karpiouk, A., et al., (“Feasibility of in vivo intravascular photoacoustic imaging using integrated ultrasound and photoacoustic imaging catheter,” Journal of Biomedical Optics. Vol 17(9), 2012. P. 1-6) hereinafter Karpiouk (see NPL reference attached of office action of 4/19/2021).
Regarding claim 4, the combined references of Hsieh, Ma, Sheu, and Wada teach all of the limitations of claim 1. Primary reference Hsieh further fails to teach:
wherein the lower frequency range is 2 to 10 MHz and
However, the analogous art of Wang of a photoacoustic tomography system (abstract) teaches:
wherein the lower frequency range is 2 to 10 MHz ([0035], transducer array as a central frequency of 5 MHz which with the disclosed bandwidth is within the claimed range. See MPEP § 2131.03 Anticipation of Ranges for further discussion of anticipation of ranges by prior art) and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, and Wada to incorporate the use of the lower receive frequency range as taught by Wang because the main frequency component of photoacoustic signals in soft tissue is lower than 5 MHz and the specific frequency range in Wang images this frequency component (see Hsieh, page 1, Introduction, paragraph 2). 
Primary reference Hsieh further fails to teach:
the higher frequency range is 35 to 60 MHz.
However, the analogous art of Karpiouk of a combined IVUS/IVPA imaging system (abstract) teaches:
the higher frequency range is 35 to 60 MHz. (page 2, Section 2.2, paragraph 1, 40 MHz center frequency with an associated bandwidth is within the claimed range. See MPEP § 2131.03 Anticipation of Ranges for further discussion of anticipation of ranges by prior art)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, Wada and Wang to incorporate the frequency range as taught by Karpiouk because it enables probing the arterial walls in ultrasound pulse-echo mode (IVUS imaging) (page 1, Introduction). This provides the user with enhanced imaging capabilities of a greater variety of anatomical structures. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, in view of Ma, in view of Sheu, in further view of Wada as applied to claim 1 above, and further in view of Oraevsky et al. (U.S. Pub. No. 20130301380) hereinafter Oraevsky. 
Regarding claim 6, the combined references of Hsieh, Ma, Sheu, and Wada teach all of the limitations of claim 1. Primary reference Hsieh further fails to teach:
in which the first transducer is a PVDF transducer and 
However, the analogous art of Wada of a combined photoacoustic and acoustic wave detection imaging system (abstract) teaches:
in which the first transducer is a PVDF transducer ([0046], the piezoelectric bodies 30 are considered to be the first transducer and are formed of a material such as PVDF which is considered to be a piezoelectric polymer transducer. The applicant’s specification on page 14 lines 4-5 indicate that PVDF is a form of piezoelectric polymer; [0059]; As shown in figure 2, the receiving piezoelectric body 30 is formed on top of the transmitting/receiving piezoelectric body 28) and 
Primary reference Hsieh further fails to teach:
the second transducer comprises a piezoelectric composite transducer 
However, the analogous art of Oraevsky of a real-time ultrasonic and optoacoustic imaging system (abstract) teaches:
the second transducer comprises a piezoelectric composite transducer ([0052]; [0053], “composite polymer ceramic”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, and Wada to incorporate the piezoelectric composite transducer, as taught by Oraevsky, rather than utilizing a piezoelectric ceramic transducer, as such a modification amount to simple substitution of the one known transducer component material (piezoelectric composite) for another (piezoelectric ceramic) to achieve the predictable results of sufficient results of contrast and resolution of both optoacoustic (photoacoustic) and ultrasonic images ([0052]). Therefore, both methods would provide adequate image quality in dual-modality imaging.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, in view of Ma, in view of Sheu, in further view of Wada as applied to claims 7 or 1, respectively, above, and further in view of Huang (U.S. Pub. No. 20080203556) hereinafter Huang. 
Regarding claim 8, the combined references of Hsieh, Ma, Sheu, and Wada teach all of the limitations of claim 7. Primary reference Hsieh further fails to teach: 
further comprising a charge readout circuit mounted on the substrate on the common substrate
However, the analogous art of Huang of a plurality of miniature ultrasound transducers on a wafer substrate (abstract) teaches:
further comprising a charge readout circuit mounted on the substrate on the common substrate (paragraph [0160], lines 1-16, the readout circuit and ultrasonic transducers (pMUTs) are bounded and combined to one single functional electromechanical unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, and Wada to incorporate the charge readout common substrate transducer and circuit design as taught by Huang because it enables the combination of functionally different electronic components in a single multi-wafer common device for use in a micro-environment (paragraph [0160], lines 1-16). 
Regarding claim 10, the combined references of Hsieh, Ma, Sheu, and Wada teach all of the limitations of claim 1. Primary reference Hsieh further fails to teach: 
The catheter-based imaging apparatus further comprises:
A common substrate
in which the first transducer comprises a PVDF transducer
However, the analogous art of Wada of a combined photoacoustic and acoustic wave detection imaging system (abstract) teaches:
The catheter-based imaging apparatus further comprises:
A common substrate (figure 2, the transmitting/receiving piezoelectric body 28 is located on the backing material 26, with the receiving piezoelectric body 30 formed on top of the transmitting/receiving piezoelectric body 28; this is considered to be the common substrate; see also [0035]-[0059] for detailed description of transducer structures)
in which the first transducer comprises a PVDF transducer ([0046], the piezoelectric bodies 30 are considered to be the first transducer and are formed of a material such as PVDF which is considered to be a piezoelectric polymer transducer. The applicant’s specification on page 14 lines 4-5 indicate that PVDF is a form of piezoelectric polymer; [0059]; As shown in figure 2, the receiving piezoelectric body 30 is formed on top of the transmitting/receiving piezoelectric body 28)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, and Wada to incorporate the combined substrate base as taught by Wada because it enables efficient positioning and stacking of elements in the small space of a transducer assembly. 
Primary reference Hsieh further fails to teach:
and further including a charge readout circuit, 
wherein the PVDF transducer and the charge readout circuit are disposed on the common substrate
However, the analogous art of Huang of a plurality of miniature ultrasound transducers on a wafer substrate (abstract) teaches:
and further including a charge readout circuit (paragraph [0160], lines 1-16, the readout circuit and ultrasonic transducers (pMUTs) are bounded and combined to one single functional electromechanical unit), 
wherein the PVDF transducer and the charge readout circuit are disposed on the common substrate (paragraph [0160], lines 1-16, the readout circuit and ultrasonic transducers (pMUTs) are bounded and combined to one single functional electromechanical unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, and Wada, to incorporate the charge readout common substrate transducer and circuit design as taught by Huang because it enables the combination of functionally different electronic components in a single multi-wafer common device for use in a micro-environment (paragraph [0160], lines 1-16). 
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, in view of Ma, in view of Sheu, in view of Wada, in further view of Huang as applied to claim 10 above, and further in view of Degertekin et al. (U.S. Pub. No. 20140236017) hereinafter Degertekin. 
Regarding claim 11, the combined references of Hsieh, Ma, Sheu, Wada, and Huang teach all of the limitations of claim 10. Primary reference Hsieh further fails to teach: 
in which the charge readout circuit comprises a current to voltage converter on the common substrate in the distal portion of the catheter
the charge readout circuit having an output coupled to a coaxial cable extending between the distal end and the proximal end of the catheter
However, the analogous art of Degertekin of an integrated CMUT on CMOS ultrasound transducer array for imaging (abstract) teaches:
in which the charge readout circuit comprises a current to voltage converter on the common substrate in the distal portion of the catheter(paragraph [0064], lines 1-19, the transimpedance amplifiers (TIAs) are a current to voltage converter on the same single chip of the CMUT on CMUS system this in combination with the other references teaches the claim limitaiton), 
the charge readout circuit having an output coupled to a coaxial cable extending between the distal end and the proximal end of the catheter (paragraph [0050], lines 1-14; paragraph [0087], lines 1-13; the electrical cables along the guidewire to connect to the distal end circuitry is considered the coaxial cable, a common form of electric cable used in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, Wada, and Huang to incorporate the current to voltage converter as taught by Degertekin because they are low noise and helps utilize a negligible amount of power consumed by the circuits at a given time (paragraph [0064], lines 1-19). 
Regarding claim 14, the combined references of Hsieh, Ma, Sheu, Wada, Huang and Degertekin teach all of the limitations of claim 11. Primary reference Hsieh further fails to teach: 
in which the charge readout circuit and the PVDF transducer are both powered by a current source at the distal end of the catheter by way of the coaxial cable
However, the analogous art of Degertekin of an integrated CMUT on CMOS ultrasound transducer array for imaging (abstract) teaches:
in which the charge readout circuit and the PVDF transducer are both powered by a current source at the distal end of the catheter by way of the coaxial cable (paragraph [0014], lines 1-17; paragraph [0050], lines 1-14; paragraph [0087], lines 1-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, Wada, Huang and Degertekin to incorporate the current source using a coaxial cable because it reduces noise and provides stable power application. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, in view of Ma, in view of Sheu, in view of Wada, in view of Huang, in further view of Degertekin as applied to claim 11 above, and further in view of Kandori (U.S. Pub. No. 20140251017) hereinafter Kandori. 
Regarding claim 12, the combined references of Hsieh, Ma, Sheu, Wada,  Huang and Degertekin teach all of the limitations of claim 11. Primary reference Hsieh further fails to teach: 
in which the output of the charge readout circuit further includes a source follower configured to be biased by a current source coupled to the coaxial cable at the proximal end of the catheter
However, the analogous art of Kandori of a detection circuit for a signal output from an acoustic wave receiving apparatus (abstract) teaches:
in which the output of the charge readout circuit further includes a source follower configured to be biased by a current source coupled to the coaxial cable at the proximal end of the catheter (paragraph [0031], lines 1-47; figures 11A through 11D; note that the coupling by coaxial cable is taught by the Degertekin reference above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, Wada, Huang and Degertekin to incorporate the source follower as taught by Kandori because it assists in detecting a faint current generated by the transducer and amplifying it to a readable signal (paragraph [0031]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, in view of Ma, in view of Sheu, in view of Wada, in view of Huang, in view of Degertekin, in further view of Kandori as applied to claim 12 above, and further in view of Savord (U.S. Pat. No. 6013032) hereinafter Savord. 
Regarding claim 13, the combined references of Hsieh, Ma, Sheu, Wada,  Huang, Degertekin, and Kandori teach all of the limitations of claim 12. Primary reference Hsieh further fails to teach: 
in which the charge readout circuit further includes a DC current mirror supplied by the current source and providing a bias supply to a transimpedance amplifier in the current to voltage converter
However, the analogous art of Savord of an ultrasound imaging system and circuits (abstract) teaches:
in which the charge readout circuit further includes a DC current mirror supplied by the current source and providing a bias supply to a transimpedance amplifier in the current to voltage converter (figure 8; col 9, lines 41-62).;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, Wada, Huang, Degertekin,  and Kandori to incorporate the DC current mirror as taught by Savord because it enables a replication of the current at the output terminal and it helps keep the output current constant regardless of load conditions. 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, in view of Ma, in view of Sheu, in further view of Wada as applied to claim 1 above, and further in view of Tsujita (U.S. Pub. No. 20150057534) hereinafter Tsujita, in further view of Corl (U.S. Pub. No. 20140187925) hereinafter Corl. 
Regarding claim 15, the combined references of Hsieh, Ma, Sheu, and Wada teach all of the limitations of claim 1. Primary reference Hsieh further teaches:
an analysis module coupled to an output of the transducer and configured to receive said response signals from said transducer and to determine first image data based on said detected photoacoustic response signals in a first frequency band and second, image data based on the detected imaging signals comprising reflections of the acoustic excitation signals in a second frequency band different from the first frequency band (page 6, 2.1. Performance of the ring transducer, paragraphs 1 and 2; page 9, Optical Illumination Performance, paragraph 1, Performance of integrated IVPA/IVUS scan head, paragraph 1; figure 11, the ultrasound image, photoacoustic image, and combined fusion image are produced which are the first image data in a first frequency band and second image data in a second frequency band this is performed utilizing a computer which is considered to be the “analysis module”; note that in combination with the teachings of the Ma and Sheu reference, first and second transducers are taught by the combined invention). 
Primary reference Hsieh fails to teach:
a first transducer and a second transducer 
second, higher resolution, image data
However, the analogous art of Ma of a multi-frequency intravascular ultrasound imaging system with multiple transducers (abstract) teaches:
a first transducer and a second transducer (page 198, II. Method, A. Catheter Design and Fabrication, “the two transducers into the small catheter, the transducer element size and thickness were fixed to be” and “PMN-PT was used in this study to fabricate the 35-MHz and 90-MHz transducer elements for the multi-frequency IVUS catheter.” See further pages 199-101 for further description of the catheter transducers. Figure 1 shows the position of a first and second transducer in various configurations)
second, higher resolution, image data (page 97, abstract, “higher frequency IVUS transducer (80-150 MHz)” is considered to be a second  transducer with a peak detection sensitivity in a higher frequency range; page 98, II. Method, A. Catheter Design and Fabrication, through page 101, B. Phantom Preparation and Experimental System Setup; with a transducer with a center frequency of the experimental prototype at 90-MHz or 120 MHz or 150 MHz with a bandwidth from a first frequency to a second frequency as described in pages 101-103. This is considered to be a peak detection sensitivity as the transducer is tuned for the specific bandwidth characteristics)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, and Wada to incorporate individual first and second ultrasound reception transducers of different frequency ranges as taught by Ma because the low-frequency transducer with the fine resolution in the lumen area of the high-frequency transducer allows more comprehensive visualization of the coronary artery (page 98, col 1, paragraph 2 to col 2, paragraph 1). Producing the transducers to specific frequencies increases image quality especially for use with the Hsieh imaging apparatus that also aims to image different frequency ranges (see also Hsieh, page 1, Introduction, paragraph 2). 
Primary reference Hsieh further fails to teach:
a control module configured to drive the optical emitter to emit said optical excitation signals
However, the analogous art of Tsujita of a photoacoustic wave generating and imaging system (abstract) teaches:
a control module configured to drive the optical emitter to emit said optical excitation signals (paragraph [0034], lines 1-16, the trigger control circuit 29 control the optical excitation signals); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, and Wada to incorporate the optical emitter control module as taught by Tsujita because it enables the later unit to output light and therefore excite the medium and to output laser light to the subject and generate the required photoacoustic signals (paragraph [0035]; paragraph [0036]). 
Primary reference Hsieh further fails to teach:
a control module configured to drive said at least two ultrasound transducers to transmit said acoustic excitation signals
However, the analogous art of Corl of an ultrasound imaging system (abstract) teaches:
a control module configured to drive said at least two ultrasound transducers to transmit said acoustic excitation signals (paragraph [0026], lines 1-22; PIM 104, patient interface module generates a sequence of transmit trigger signals and control waveforms to regulate the operation of the ultrasound transducers, this is considered to be a control module; note the Wada reference teaches at least two transducers in the combined invention); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, Wada and Tsujita to incorporate the ultrasound control module as taught by Corl because it enables the ultrasound transducers to deliver controlled acoustic excitation signals at permits ultrasound waves to propagate to the tissue and back (paragraph [0023]). 
Regarding claim 16, the combined references of Hsieh, Ma, Sheu, Wada, Tsujita, and Corl teach all of the limitations of claim 15. Primary reference Hsieh further teaches: 
in which the analysis module is further configured to identify lipids in said object of interest (page 1, Introduction, paragraph 1, lines 1-7).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, in view of Ma, in view of Sheu, in view of Wada, in view of Tsujita, in further view of Corl as applied to claim 15 above, and further in view of Courtney et al. (U.S. Pub. No. 20120197113) hereinafter Courtney. 
Regarding claim 22, the combined references of Hsieh, Ma, Sheu, Wada, Tsujita, and Corl teach all of the limitations of claim 15. Primary reference Hsieh further fails to teach: 
wherein the analysis module is configured to combine signals from the first transducer and second transducers such that the signal received from one of the first transducer and second transducer is applied as a filter, mask, multiplier, or threshold to the signal from the other one of the first transducer and second transducer
However, the analogous art of Courtney of an ultrasonic imaging probe for use in a catheter system (abstract) teaches:
wherein the analysis module is configured to combine signals from the first transducer and second transducers such that the signal received from one of the first transducer and second transducer is applied as a filter, mask, multiplier, or threshold to the signal from the other one of the first transducer and second transducer ([0108], “As noted above, additional electrical filtering may be employed to provide additional spectral isolation among the ultrasonic transducers”; [0128], “This may be mitigated using analog or digital filtering techniques to separate the effective bands of the excitation pulses received by the individual transducers”; [0129], filter 380; [0131], “Detected signals are demultiplexed in the frequency domain using spectral filtering techniques to individually resolve the signals detected from each transducer”; [0172], “For example, a low pass filter may be used to emphasize low frequency signals from the low frequency imaging transducer 101 following transmission of an imaging pulse 550, while a high pass filter may be used to emphasize the high frequency signals from high frequency angle detection transducer 100 following the transmission of angle detection pulse 500”; [0177] )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoacoustic and ultrasound imaging apparatus of Hsieh, Ma, Sheu, Wada, Tsujita, and Corl to incorporate the filter combining feature for signals from multiple transducers as taught by Courtney because imaging excitation pulses may possess a significantly broader bandwidth than that of the imaging transducer, thereby resulting in the possibility of transmitted pulses spectrally overlapping with the bands of both transducers. By using an electronic filtering system, the bands of excitation pulses can be coordinated with the individual transducers ([0128]). 

Response to Arguments/Affidavit
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on pages 8-10 of the remarks, the applicant argues that the arguments in the declaration provided by the applicant would overcome the current prior art references and the application is in condition for allowance. 
The declaration under 37 CFR 1.132 filed 8/16/2022 is insufficient to overcome the rejection of claims 1-4, 6-8, and 10-22 based upon 35 U.S.C. 103 as set forth in the last Office action because the provided arguments are not persuasive. Responses to each of the issues discussed by the inventor in the declaration are detailed below.
Regarding the inventor’s declaration, on pages 1-3 the inventor provides an overview of work with the technology and an overview of the technology of the claimed invention which utilizes both photoacoustic and ultrasound to provide imaging for a tissue. The inventor specifically argues that the rejections of claims 1 and 17 under 35 U.S.C. 103 over Hsieh, in view of Ma, in view of Sheu, in further view of Wada would not have taught to the applicant’s claimed invention. The inventor argues on page 4 of the declaration that the combined photoacoustic and ultrasound imaging apparatus of Hsieh would not have been combined with the first and second ultrasound reception transducers of Ma because the Hsieh reference includes teachings to  particular microring resonator that is optimized to provide the low-frequency sensitivity and provides a different type of structure that includes a ring transducer for ultrasonic transmission and the microring resonator for detecting the photoacoustic and imaging echo signals. The inventor argues that one of ordinary skill in the art would not have made the conclusion for the combination of references as stated in the previous office action and that since Hsieh reference provides for a single transducer as a good choice it would not have been further modified with the teachings of the Ma reference. The inventor further discusses how the specific frequencies of Ma would not be useful in solving the sensitivity problem that was aimed to be solved by the applicant’s claimed invention. In the current rejections, the Ma reference provides teachings of an intravascular ultrasound imaging platform with can be utilized at a small scale to be operable in a catheter within the body. The Hsieh reference also teaches to intravascular ultrasound combined with intravascular photoacoustic imaging that fits within the tip of a catheter for imaging within the body. Although the Hsieh reference utilizes the structural elements of a microring resonator and a ring transducer for the emission and reception of imaging signals, one of ordinary skill in the art would understand that other ultrasound-based intravascular imaging technologies would also be operable with the overall design premise of combined photoacoustic and ultrasound imaging. Therefore, one of ordinary skill in the art that was looking to improve the image quality of the device and the associated transducers, would look to the Ma reference for a comparable catheter-based ultrasound system to further improve the Hsieh device with the low and high frequency transducers of the Ma reference. Therefore, while the structure of the Hsieh device would be further modified with the transducers of Ma, one of ordinary skill would expect those transducers to be operable with the same reception processing signals and would provide a greatly enhanced image quality over the Hsieh reference alone.  
Further regarding the inventor’s arguments on page 5 of the declaration, the inventor argues that one of ordinary skill in the art would not have combined the teachings of the Sheu reference with the teachings of primary reference Hsieh. The inventor argues that it would not have been obvious to one of ordinary skill in the art to use commercially available IVUS transducers instead of the microring resonator of the Hsieh reference and that incorporating the two transducers would be contrary to the teachings of Hsieh. In the current rejections, the Sheu reference provides direct teachings that available IVUS transducers for use in catheter-based imaging systems are capable of measure photoacoustic imaging signals for diagnostic imaging. This provides additional support to the combination of the teachings of Hsieh and Ma, in which one of ordinary skill in the art would understand that the commercially available IVUS transducer of Ma would be capable of imaging photoacoustic signals as stated in the current prior art rejections. The references of Ma and Sheu therefore in combination do provide sufficient teachings toward a suitable replacement for the microring resonator of the Hsieh reference and would improve the imaging quality over the initial design as taught by Hsieh. 
Regarding the inventor’s arguments on page 6 of the declaration, the inventor argues that the teachings of the Wada reference does not provide sufficient teachings that a receive element on top of a high-frequency transducer would provide a desirable imaging property for acoustic imaging. The applicant argues that the Wada teachings would therefore not be combined with the Hsieh reference because of technologies difficulties and differences between the disclosed structures. The applicant describes that the Wada reference would not fit in a catheter device and therefore one of ordinary skill in the art would have not option to scale down the transducer to the proper size. Examiner first notes that the Wada reference teaches to three main features in the current rejections of claim 1 including the material of the ultrasonic transducers and the configuration of both the transducers in a stacked configuration. Examiner further notes that this type of material and modification is not directly modifying the Hsieh microring resonator, but rather the IVUS transducers of Hsieh, Ma, and Sheu. One of ordinary skill in the art would therefore expect reasonable success in this modification as both piezoelectric polymer material and piezoelectric ceramic materials in ultrasound transducers would be scaled down to be used with the IVUS transducers as taught by Ma and Sheu. For reference, the Ma reference teaches on page 98, A. Catheter Design and Method, that many different piezoelectric materials including piezoceramics and piezoelectric polymers can be choices when designing the transducer. Therefore, one of ordinary skill in the art would take these known principles in design of the small catheter-based transducers and would look to known methods of combined imaging such as those taught by Wada and would expect using that same design feature of two different types of materials would produce an operable and improved imaging transducer. In addition, Wada teaches to the stacking of first and second transducers which would also not be limited by the larger type of transducer disclosed by Wada. For example, Ma also teaches in figure 1 that transducers can be arranged in a back-to-back configuration, which is similar to the disclosed teachings of Wada. Therefore, one of ordinary skill in the art would also have sufficient rationale to believe that the Wada transducer arrangement could be operable in the smaller scale catheter-based design of the combined Hsieh, Ma, and Sheu invention. 
The inventor further argues that claim 7 teaches to the arrangement of the two transducers for accommodation at the tip of an intravascular catheter and that the Hsieh transducer size would not be easily integrated into a coronary catheter. In the combined invention of Hsieh, Ma, Sheu, and Wada all of the structural features of Hsieh, Ma, and Sheu are disclosed to be operable within the form of a catheter. The applicant’s claimed invention does not provide further limitations to narrow or differentiate the invention from the sizes disclosed in these prior art references and therefore when one of ordinary skill in the art exchanges different structural elements from the references, it would be expected to maintain that same small form factor for use in catheters. As discussed above, the additional features of Wada would not further modify the size of the combined invention but would change specific materials and transducer arrangements to further improve the device in a known way. 
Regarding the inventor’s arguments on page 8 of the declaration, the inventor argues that the Huang reference disclosure differs from the claimed invention in a variety of ways. The inventor argues that the piezoelectric transducers of claim 1 would not be operable with the MUTs as disclosed by the Huang reference, the applicant argues that the charge readout circuit is different than the readout circuit of the Huang reference, and the Huang reference wafer-to-wafer bonding differs substantially from mounting a transducer with a readout circuit on a combined substrate. Regarding the piezoelectric and MUT types of transducers, the combined invention of Hsieh, Ma, Sheu, and Wada would contain the required processing circuits for transmitting and receiving the ultrasound signals of the device. The further modification of the device with the teachings of Huang mounts the charge readout circuit on a common substrate to limit the required space in the device when used in the small micro-environments. Therefore, this rearranges the location of the circuit of the combined invention rather than replacing the circuit with a different type that is not operable with piezoelectric transducers. Regarding the readout circuit differences between a charge readout circuit, this interpretation of the claim is in light of the applicant’s provided specification. The specification refers to the charge readout circuit broadly in the summary of the invention, but in the more detailed description refers to the circuit as “readout circuit 60”. Therefore, the interpretation of the claims is that the charge readout circuit and readout circuit are analogous elements and the teachings of Huang are sufficient to teach to the limitation. Any further differences would need to be specifically included in the claims to differentiate from the Huang teachings. The inventor further teaches that the wafer-to-wafer bonding is different than mounting a transducer with a readout circuit on a common substrate. While there may be differences with the applicant’s invention and the wafer-to-wafer structure as taught by Huang, these differences that may be provided in the specification or drawings are not read into the broadest reasonable interpretation of the claims. Therefore, the teachings of Huang to a readout circuit mounted on a common substrate is sufficient to teach to this limitation as currently claimed. 
For these reasons, the arguments provided in the declaration are not persuasive.  
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793